UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 00-4834
WAYNE A. BLAKE,
             Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-34)

                       Submitted: October 24, 2001

                       Decided: December 13, 2001

       Before WILKINS and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

John B. Hatfield, Jr., HATFIELD & HATFIELD, Greensboro, North
Carolina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Lisa B. Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.
2                      UNITED STATES v. BLAKE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Wayne A. Blake was convicted by a jury of possession with intent
to distribute cocaine, in violation of 21 U.S.C.A. § 841(a), (b)(1)(B)
(West 1999). He appeals the district court’s denial of his motion to
suppress cocaine seized from the vehicle he was driving after he was
stopped by police officers. Finding no error in the district court’s
determinations, we affirm.

   We review the factual findings underlying a motion to suppress for
clear error, while the legal determinations are reviewed de novo. See
Ornelas v. United States, 517 U.S. 690, 699 (1996); United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppression
motion has been denied, we review the evidence in the light most
favorable to the government. See United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998).

   In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court held that,
in order to conduct an investigatory stop of an individual, a police
officer must have an objectively reasonable suspicion of criminal
activity. Id. at 20-22. The Court subsequently held that, in evaluating
police conduct in a Terry stop, courts must consider "the totality of
the circumstances—the whole picture." United States v. Sokolow, 490
U.S. 1, 8 (1989) (quoting United States v. Cortez, 449 U.S. 411, 417
(1981)).

   Blake contends that the officers lacked reasonable suspicion that he
was involved in any criminal activity prior to stopping his vehicle.
Our review of the record convinces us that, when the officers stopped
Blake’s rental vehicle, they reasonably suspected that a backpack in
the trunk contained a controlled substance because, among other fac-
tors, one of the officers observed the backpack being placed in the
trunk by two men, acting in an unusual manner, who had not previ-
                       UNITED STATES v. BLAKE                        3
ously been in the car, but who were later seen with the driver. See
United States v. Brugal, 209 F.3d 353, 359-61 (4th Cir.), cert. denied,
531 U.S. 961 (2000). Moreover, Blake’s assertion that the district
court erred in ruling that he lacked standing to challenge the search
of the vehicle after the stop is foreclosed by our decision in United
States v. Wellons, 32 F.3d 117, 119 (4th Cir. 1994). The district court
did not err in denying Blake’s motion to suppress.

  Accordingly, we affirm Blake’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED